Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 4/6/22 has been entered.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesselink et al (US 2005/0114711) and Aplemakh et al (US 9,400,801) and Dingwell et al (US 2018/0359305). 
	4.	Regarding claim 1, Hesselink shows a system for opening a local file remotely (para 147, 156, 169-171, 178 show the remote application which can access and open the file), comprising: at least one computing device comprising a processor and a memory and machine readable instructions stored in the memory that, when executed by the processor (para 72 shows the processor and memory with instructions), cause the at least one computing device to at least: receive an indication that a user desires to open the local file of a client device remotely (para 147, 169-171, and 178 show a user selecting to open the local file of a client device); identify at least one remotely executed application to open the local file remotely (para 156 shows a remote application opening the local file.  Note that this is described from the other perspective, namely that the file is remote and the application is local, but this is the same thing as saying a local file is opened by a remote application because in Hesselink, both the remote and local computer systems have processors and memories and are both accessible.  See again para 72 and note the remote separate computer systems all connected via a network); and cause the particular remotely executed application to open the local file remotely (para 156, 178 – again note the file being opened from a remote application).  Hesselink does not go into the specific details of recommending remotely executed applications so as to cause a user interface to be rendered by the client device that facilitates selection from among the at least one remotely executed application; and receive a user selection of a particular remotely executed application generated through the user interface.  Aplemakh however does recommend remotely executed applications so as to cause a user interface to be rendered by the client device that facilitates selection from among the at least one remotely executed application (column 8 lines 20-30 and column 9 lines 40-46 – note selection from the list of presented applications, including remote applications, rendered on the user interface); and receive a user selection of a particular remotely executed application generated through the user interface (please again see column 8 lines 20-30 and column 9 lines 40-46 and note the user selection of a particular application.  Note how this may be a remote application).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, because it would provide a convenient and efficient way to open and interact with a file for which there may be more than one application that can be used.  Hesselink and Aplemakh do not go into the details of a user interface rendered by the client to facilitate selection from among a plurality of remote desktop environments.  Dingwell however does show a user interface rendered by the client to facilitate selection from among a plurality of remote desktop environments (para 34, 62, 78 show the interface rendered by the client and para 45, 46, 78, claim 16 show that selections by the interface include selecting among a plurality of remote desktop environments). ).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Aplemakh, because it would provide a convenient and efficient way to open and interact with a file for which there may be more than one remote desktop environment that can be used.  

5.	Regarding claim 2, the indication that the user desires to open the local file of the client device remotely corresponds to a drag-and-drop action of a first icon corresponding to the local file onto a second icon corresponding to a remote desktop environment or onto a blank region of another user interface associated with remote application execution (note the alternative recitation and thus only one of these need be shown.  Indeed, Hesselink shows the drag-and-drop action of the first icon corresponding to the local file onto a blank region of another user interface, i.e. its desktop, associated with the remote application execution in para 178).  

6.	Regarding claim 3, the machine readable instructions when executed
by the processor cause the at least one computing device to at least:
cause the client device to automatically transfer a copy of the local file to a remote data store accessible to the particular remotely executed application (Hesselink para 19, 174 show a copy of the file is actually transferred to the remote computer); determine that the particular remotely executed application has modified the copy of the local file and cause the modification to be transferred to the client device (Hesselink para 210-213 shows synchronization which detects modifications locally and transfers the modifications back to the first computer).  Nevertheless, Hesselink and Dingwell do not specifically determine that the particular remotely executed application has modified the copy of the local file and then cause the copy of the local file that has been modified to be transferred to the client device.  Aplemakh however does determine that the particular remotely executed application has modified the copy of the local file and then cause the copy of the local file that has been modified to be transferred to the client device (Figures 4, 6, column 9 lines 31-38, column 10 lines 38-46, column 12 lines 49-54, column 13 lines 26-29 – a copy of the modified file is automatically transferred to the local device after an editing operation has been detected).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Dingwell, because it would provide an efficient way to modify a file using a remote application – the file is transferred to the application, modified accordingly and then transferred back).

7.	Regarding claim 4, Hesselink and Dingwell do not go into the details that the at least one remotely executed application is identified based at least in part on a file extension of the local file.  However, Aplemakh shows the at least one remotely executed application is identified based at least in part on a file extension of the local file (see column 8 lines 20-30 which show the list of associated applications is based on the file extension).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Dingwell, because it would efficiently open a file by matching it to an application which is capable of opening it. 

8.	Regarding claim 5, in addition to that mentioned for claim 1, Aplemakh shows the indication further indicates that the user desires to open the local file using a particular remote desktop environment, and the at least one remotely executed application is identified from a plurality of remotely executed applications available in the particular remote desktop environment (see column 8 lines 40-67 and column 9 lines 1-25 – the remote applications are part of a remote desktop environment in which a session is established based on a user action).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Dingwell, because it would provide a convenient and efficient way to select a remote application.

	9.	Claim 10 shows the same features as claim 1 and is rejected for the same reasons.

10.	Regarding claim 12, Hesselink shows receiving the indication by detecting a drag-and-drop action for an icon of the local file through another user interface (para 174 shows the drag-and-drop action of the first icon corresponding to the local file onto another user interface, i.e. its desktop, associated with the remote application execution).  

11.	Regarding claim 13, Hesselink shows causing the client device to automatically transfer a copy of the local file to a remote data store accessible to the particular remotely executed application (Hesselink para 19, 174 show a copy of the file is actually transferred to the remote computer).

12.	Regarding claim 14, Hesselink and Dingwell do not specifically show that identifying the at least one remotely executed application further comprises identifying the at least one remotely executed application based at least in part on a file type associated with the local file.  Aplemakh however does show identifying the at least one remotely executed application further comprises identifying the at least one remotely executed application based at least in part on a file type associated with the local file (see column 8 lines 20-30 which show the list of associated applications is based on the file type).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Dingwell, because it would efficiently open a file by matching it to an application which is capable of opening it. 

13.	Regarding claim 16, Hesselink shows a non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device (para 72 shows the processor and memory with instructions), cause the client device to at least: receive an indication that a user desires to open a local file of the client device remotely (para 147, 169-171, and 178 show a user selecting to open the local file of a client device); identify at least one remotely executed application to open the local file remotely (para 156 shows a remote application opening the local file.  Note that this is described from the other perspective, namely that the file is remote and the application is local, but this is the same thing as saying a local file is opened by a remote application because in Hesselink, both the remote and local computer systems have processors and memories and are both accessible.  See again para 72 and note the remote separate computer systems all connected via a network); and cause the particular remotely executed application to open the local file remotely (para 156, 178 – again note the file being opened from a remote application).  Hesselink does not go into the specific details of recommending remotely executed applications and receiving a user selection of a particular remotely executed application generated from a listing of recommended remotely executed applications.  Aplemakh however does recommend remotely executed applications (column 8 lines 20-30 and column 9 lines 40-46 – note selection from the list of presented applications, including remote applications, rendered on the user interface); and receive a user selection of a particular remotely executed application generated from a listing of recommended remotely executed applications (please again see column 8 lines 20-30 and column 9 lines 40-46 and note the user selection of a particular application from the list of presented applications.  Note how this may be a remote application).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, because it would provide a convenient and efficient way to open and interact with a file for which there may be more than one application that can be used.  Hesselink and Aplemakh do not go into the details of a user interface rendered by the client to facilitate selection from among a plurality of remote desktop environments.  Dingwell however does show a user interface rendered by the client to facilitate selection from among a plurality of remote desktop environments (para 34, 62, 78 show the interface rendered by the client and para 45, 46, 78, claim 16 show that selections by the interface include selecting among a plurality of remote desktop environments).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Aplemakh, because it would provide a convenient and efficient way to open and interact with a file for which there may be more than one remote desktop environment that can be used.  

14.	Regarding claim 17, the indication corresponds to a drag-and-drop action of a first icon corresponding to the local file onto a second icon corresponding to a particular remote desktop environment (Hesselink para 178 and Figures 14A-B show the drag-and-drop action of the first icon corresponding to the local file onto a second icon corresponding to a remote desktop environment) and the at least one remotely executed application is determined to be available in the particular remote desktop environment (para 179-181 show the remote application, from the remote desktop environment, is determined to being used with the file and is thus determined to be available).

15.	Claim 6-9, 11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesselink et al (US 2005/0114711) and Aplemakh et al (US 9,400,801) and Dingwell et al (US 2018/0359305) and Gross et al (US 2016/0360336).

16.	Regarding claim 6, Hesselink and Aplemakh and Dingwell do not go into the explicit details that the at least one remotely executed application is identified based at least in part on data indicating that the user has previously used the at least one remotely executed application to open the local file, but Hesselink does show tracking user history of interacting with a file (para 150), and as shown above the combination of Hesselink and Aplemakh and Dingwell show recommending remotely executed applications to open a local file.  What they do not show is that the recommended application is based on user history, i.e. that the user previously used the application.  Furthermore, Gross shows at least one application is identified based at least in part on data indicating that the user has previously used the at least one application (para 798, 800, 837-839 – see how the application is suggested based on the user history of previously using the application).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Aplemakh and Dingwell, because it would provide an efficient way to recommend to a user an application for opening a file, since the user already would have used that application.  

17.	Regarding claim 7, in addition to that mentioned for claim 6 which shows how Gross utilizes the user history in determining a recommended application, Aplemakh shows the at least one remotely executed application is identified based at least in part on a file type of the local file (see column 8 lines 20-30 which show the list of associated applications is based on the file extension).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Gross and Dingwell, because it would efficiently open a file by matching it to an application which is capable of opening it, and which the user has used before to open files of the same type. 

18.	Regarding claim 8, Hesselink and Aplemakh and Dingwell do not go into the explicit details that the at least one remotely executed application is identified based at least in part on data indicating that a plurality of other users have previously used the at least one remotely executed application to open the local file, but Hesselink does show tracking user history of interacting with a file (para 150), and as shown above the combination of Hesselink and Aplemakh and Dingwell show recommending remotely executed applications to open a local file.  What they do not show is that the recommended application is based on other users’ history, i.e. that the other users previously used the application.  Furthermore, Gross shows at least one application is identified based at least in part on data indicating that a plurality of other users have previously used the at least one application (para 2310, 2327-2329, – see how the application is suggested based on crowdsourcing, i.e. using data indicating a plurality of other users have previously used the application).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Aplemakh and Dingwell, because it would provide an efficient way to recommend to a user an application for opening a file, since that application already has been used by other users.

19.	Regarding claim 9, in addition to that mentioned for claim 8 which shows how Gross utilizes the crowdsourcing of other users previously using the application in determining a recommended application, Aplemakh shows the at least one remotely executed application is identified based at least in part on a file type of the local file (see column 8 lines 20-30 which show the list of associated applications is based on the file extension).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Gross and Dingwell, because it would efficiently open a file by matching it to an application which is capable of opening it, and which other users have used before to open files of the same type. 

20.	Regarding claim 11, in addition to that mentioned for claim 6 (in which the combination of Hesselink, Aplemakh, Dingwell, and Gross and shows determining a plurality of instances in which a plurality of remotely executed applications were used by the user or a plurality of other users to open the local file - note again the list of remotely executed applications used to open a local file in Aplemakh column 8 lines 20-30 and column 9 lines 40-46, and how Gross para 798-800 show determining instances in which a plurality of applications were used by the user.  This feature recites in alternative form “the user” or “a plurality of users” and so only one of these needs be shown; in this case used by “the user” has been shown), Hesselink and Aplemakh do not show assigning a respective weight to each of the plurality of instances according to most recent use; and determining a subset of the plurality of remotely executed applications having a greatest sum of weights for corresponding instances.  Gross however does show assigning a respective weight to each of the plurality of instances according to most recent use (para 805, 1145-1149 shows weights assigned to application usage history, i.e. weights assigned to instances according to recent application use historically); and determining a subset of the plurality of remotely executed applications having a greatest sum of weights for corresponding instances (para 1145-1150 show determining those applications with higher sum of weights for particular instances).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Aplemakh and Dingwell, because it would help to efficiently recommend an application based on previous use.  

21.	Regarding claim 18, first note that the feature is recited in alternative form of “with respect to opening the local file or files similar to the local file” and only “with respect to opening the local file” need be shown.  Hesselink and Aplemakh do not go into the details that the at least one remotely executed application is recommended based at least in part on a behavior history of the user with respect to opening the local file, but Hesselink does show tracking user history of interacting with a file (para 150), and as shown above the combination of Hesselink and Aplemakh show recommending remotely executed applications to open a local file.  What they do not show is that the recommended application is based on user history of using the application.  Furthermore, Gross shows at least one application is identified based at least in part on behavior history of the user regarding previously using the at least one application (para 798, 800, 837-839 – see how the application is suggested based on the user behavior history of previously using the application).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Aplemakh and Dingwell, because it would provide an efficient way to recommend to a user an application for opening a file, since the user already would have used that application.  

22.	Regarding claim 19, first note that the feature is recited in alternative form of “with respect to opening the local file or files similar to the local file” and only “with respect to opening the local file” need be shown.  Hesselink and Aplemakh do not go into the details that the at least one remotely executed application is recommended based at least in part on a behavior history of a plurality of other users with respect to opening the local file, but Hesselink does show tracking user history of interacting with a file (para 150), and as shown above the combination of Hesselink and Aplemakh and Dingwell show recommending remotely executed applications to open a local file.  What they do not show is that the recommended application is based on other users’ history of using the application.  Furthermore, Gross shows at least one application is identified based at least in part on behavior history of a plurality of other users that have previously used the at least one application (para 2310, 2327-2329, – see how the application is suggested based on crowdsourcing, i.e. using data about the history of a plurality of other users that have previously used the application).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Aplemakh and Dingwell,  because it would provide an efficient way to recommend to a user an application for opening a file, since that application already has been used by other users.

23.	Regarding claim 20, first note that the feature is recited in alternative form of “with respect to opening the local file or files similar to the local file” and only “with respect to opening the local file” need be shown.  In addition to that mentioned for claim 19, Gross shows the behavior history of the plurality of other users is used in in response to determining that a behavior history of the user with respect to opening the local file does not meet a sufficiency threshold (para 2310, 2328-2333 – the user history data may not be enough and so this is supplemented by crowdsourcing other users’ history data).  It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Aplemakh and Dingwell, because it would provide an efficient way to utilize usage history to recommend to a user an application for opening a file, since it provides a backup of crowdsourcing other users’ history in the event that a user’s history is not enough to make a recommendation. 

24.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesselink et al (US 2005/0114711) and Aplemakh et al (US 9,400,801) and Dingwell et al (US 2018/0359305) and Mascarenhas et al (US 2009/0327905).

25.	Regarding claim 15, Hesselink and Aplemakh and Dingwell do not go into the explicit details per se that the local file corresponds to a clipboard content of the client device.  Mascarenhas however does show a local file corresponds to a clipboard content of the client device (para 23 shows the clipboard content of the local device is then accessed by the remote resource/application). It would have been obvious to a person with ordinary skill in the art to have this in Hesselink, especially as modified by Aplemakh and Dingwell,  because it would provide a convenient source of accessible content.

26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Garcia et al (US 2016/0028796) show accessing data from a clipboard remotely.
b) Dotan-Cohen et al (US 2019/0340554) show suggesting applications based on user history and crowdsourcing other users’ history.
c) Saka (US 2004/0070608) shows a system for copying files between local and remote devices.
d) Fok et al (US 2011/0099497) shows a system for opening a local file remotely.
e) Pulier et al (US 10,110,512 B2) show selecting computing classes for a plurality of remote desktop environments.

27.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that Hesselink and Aplemakh do not show the newly recited feature, but Dingwell is brought in to show this.

28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174